



Exhibit 10.1


COVETRUS, INC. 2019 OMNIBUS INCENTIVE COMPENSATION PLAN
TRANSFORMATION PERFORMANCE STOCK UNIT
This TRANSFORMATION PERFORMANCE STOCK UNIT AGREEMENT (the “Agreement”), dated as
of [•] (the “Date of Grant”), is delivered by Covetrus, Inc. (the “Company”) to
[•] (the “Participant”).
RECITALS
The Covetrus, Inc. 2019 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of restricted stock units in accordance with the terms
and conditions of the Plan. The Committee has decided to make this grant of
restricted stock units with specific performance criteria as an inducement for
the Participant to perform against specific transformational adjusted EBITDA run
rates established by the Company. This Agreement is made pursuant to the Plan
and is subject in its entirety to all applicable provisions of the Plan.
Capitalized terms used herein and not otherwise defined will have the meanings
set forth in the Plan.
1.Grant of PSUs. Subject to the terms and conditions set forth in this Agreement
and in the Plan, the Company hereby makes a grant of performance restricted
stock units to the Participant with a target value as set forth on Exhibit A
hereto, subject to the restrictions set forth below and in the Plan (the
“PSUs”). Each PSU represents the right of the Participant to receive a share of
common stock of the Company (“Company Stock”) on the applicable payment date set
forth in Section 5 below.
2.Stock Unit Account. PSUs represent hypothetical shares of Company Stock, and
not actual shares of stock. The Company shall establish and maintain a Stock
Unit account, as a bookkeeping account on its records, for the Participant and
shall record in such account the number of PSUs granted to the Participant. No
shares of Company Stock shall be issued to the Participant at the time the grant
is made, and the Participant shall not be, and shall not have any of the rights
or privileges of, a stockholder of the Company with respect to any PSUs recorded
in the Stock Unit account. The Participant shall not have any interest in any
fund or specific assets of the Company by reason of this award or the Stock Unit
account established for the Participant.
3.Vesting. The PSUs shall become vested in accordance with the terms and
conditions set forth on Exhibit A, which are incorporated herein by reference.
4.Termination of PSUs. Except as set forth in this Agreement, if the Participant
ceases to be employed by, or provide service to, the Employer for any reason
before any of the PSUs vest, any unvested PSUs shall automatically terminate and
shall be forfeited as of the date of the Participant’s termination of employment
or service. No payment shall be made with respect to any unvested PSUs that
terminate as described in this Section 4.
5.Payment of PSUs and Tax Withholding.
(a)If and when the PSUs vest, the Company shall issue to the Participant one
share of Company Stock for each vested PSU. Subject to Sections 5(b) and 13
below, payment shall be made within the period set forth on Exhibit A with
respect to the applicable Vesting Date.
(b)All obligations of the Company under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. At such time as the Committee may
determine in its discretion under the Plan, at the time of payment in accordance
with Section 5(a) above, or if applicable, at the time the PSUs vest, the number
of shares issued to the Participant may be reduced by a number of shares of
Company Stock with a Fair Market Value (measured as of the Vesting Date) equal
to an amount of the FICA, federal income, state, local and other tax liabilities
required by law to be withheld with respect to the payment of the PSUs. To the
extent not withheld in accordance with the immediately preceding sentence, the
Participant shall be required to pay to the Employer, or make other arrangements
satisfactory to the Employer to provide for the payment of, any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the PSUs.
(c)The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of shares, if any, to the Participant
pursuant to this Agreement is subject to any applicable taxes and other laws or
regulations of the United States or of any state, municipality or other country
having jurisdiction thereof.


1

--------------------------------------------------------------------------------





6.No Stockholder Rights; Dividend Equivalents. Neither the Participant, nor any
person entitled to receive payment in the event of the Participant’s death,
shall have any of the rights and privileges of a stockholder with respect to
shares of Company Stock, including voting or dividend rights, until certificates
for shares have been issued upon payment of PSUs. The Participant acknowledges
that no election under Section 83(b) of the Code is available with respect to
PSUs. Notwithstanding the foregoing, the Committee may grant to the Participant
Dividend Equivalents on the shares underlying the PSUs prior to the Vesting
Date, which shall be credited to the Stock Unit account for the Participant and
will be paid or distributed in in accordance with this Agreement and the Plan.
7.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and payment of the PSUs
are subject to the provisions of the Plan and to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the PSUs pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.
8.No Employment or Other Rights. The grant of the PSUs shall not confer upon the
Participant any right to be retained by or in the employ or service of any
Employer and shall not interfere in any way with the right of any Employer to
terminate the Participant’s employment or service at any time. The right of any
Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.
9.Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the PSUs or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the PSUs by notice to the
Participant, and the PSUs and all rights hereunder shall thereupon become null
and void. The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Participant’s consent.
10.Applicable Law; Jurisdiction. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought only in the United States District
Court for the District of Maine, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in Portland,
Maine, and the jurisdiction of such court in any such proceeding shall be
exclusive. Notwithstanding the foregoing sentence, on and after the date a
Participant receives shares of Company Stock hereunder, the Participant will be
subject to the jurisdiction provision set forth in the Company’s bylaws.
11.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown on the payroll of the
Employer. Any notice shall be delivered by hand, or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service or by the postal authority of the country in which the Participant
resides or to an internationally recognized expedited mail courier.
12.Recoupment Policy. The Participant agrees that, subject to the requirements
of applicable law, the PSUs, and the right to receive and retain any Company
Stock covered by this Agreement, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of the Company in effect on the Date of Grant or
that may be established thereafter.
13.Application of Section 409A of the Code. This Agreement is intended to be
exempt from or otherwise comply with the provisions of Section 409A of the Code.
Notwithstanding the foregoing, if the PSUs constitute “deferred compensation”
under Section 409A of the Code and the PSUs become vested and settled upon the
Participant’s termination of employment, payment with respect to the PSUs shall
be delayed for a period of six months after the Participant’s termination of
employment if the Participant is a “specified employee” as defined under Section
409A of the Code and if required pursuant to Section 409A of the Code. If
payment is delayed, the PSUs shall be settled and paid within thirty (30) days
after the date that is six (6) months following the Participant’s termination of
employment. Payments with respect to the PSUs may only be paid in a manner and
upon an event permitted by Section 409A of the Code, and each payment under the
PSUs shall be treated as a separate payment, and the right


2

--------------------------------------------------------------------------------





to a series of installment payments under the PSUs shall be treated as a right
to a series of separate payments. In no event shall the Participant, directly or
indirectly, designate the calendar year of payment. The Company may change or
modify the terms of this Agreement without the Participant’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the previous sentence, the Company may also
amend the Plan or this Agreement or revoke the PSUs to the extent permitted by
the Plan.


[Signature Page Follows]




3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.
COVETRUS, INC.




___________________________________                        
Name:
Title:


I hereby accept the award of PSUs described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby agree that all
decisions and determinations of the Committee with respect to the PSUs shall be
final and binding.


______________________________    ____________________________________
Date                        Participant


4

--------------------------------------------------------------------------------





EXHIBIT A
PSU TERMS
1.
The target value of the award of PSUs is $[ ] (the “Target Value”) and the price
of a share of Company Stock for purposes of calculating vested PSUs is $[ ] (the
“Per Share Price”). The total target number of PSUs to be issued under the award
is [ ].

2.
Subject to the terms of this Exhibit A, the PSUs shall be eligible to become
vested with respect to [ ] of the award on each of [__________] pursuant to
Section 3 below (each, a “Vesting Date”) provided that the Participant continues
to be employed by, or provide services to, the Employer, until the Payment Date
(as defined below). Except as set forth in Section 5 below, there shall be no
proportionate or partial vesting of PSUs.

3.
The PSUs shall vest for each of [__________] (each, a “Performance Period”)
based on the [__________] and the [__________] over the applicable Performance
Period as certified by the Committee (the “Performance Goals”). The actual
number of PSUs that may become vested, may be more or less than that the target
number, or even zero, based on the achievement of the Performance Goals over the
Performance Period.

4.
As soon as administratively practicable following the end of a Performance
Period, the Committee will determine whether and to what extent the Performance
Goals have been met and certify the number of PSUs that will vest, if any. The
number of PSUs that will vest with respect to each Vesting Date shall be equal
to (a) [_____] of the total Target Value, (b) multiplied by the weighting
relative to each Performance Goal and the Earned Percentage for such Performance
Goal.

The “Earned Percentage” for each of the Performance Goals shall be determined as
follows, straight-line interpolation will be used for performance achievement
between the Performance Levels for each of the Performance Period.
Performance Period*
Performance
Metric
Weighting
Performance
Level
Performance Goals
PSUs Earned as a % of Target
 
[ ]%
Maximum
 
 
Target
 
 
Minimum
 
 
 
 
[ ]%
Maximum
 
 
Target
 
 
Minimum
 
 
 



*There will be discrete Performance Goals for each of the [_____] Performance
Periods.
Payment of any PSUs that become vested on a Vesting Date shall be paid no later
than March 15 of the calendar year immediately following end of a Performance
Period (each a “Payment Date”). If the Participant ceases to be employed by, or
provide service to, the Employer for any reason before the Payment Date is made
with respect to any Performance Period, any unvested PSUs shall automatically
terminate and shall be forfeited as of the date of the Participant’s termination
of employment or service. No payment shall be made with respect to any unvested
PSUs that terminate as described in this Section 4.
5.
In the event of a Change of Control before the end of a Performance Period, the
PSUs with respect to such Performance Period shall be eligible to vest with
respect to a portion of the award eligible to vest with respect to such
Performance Period, pro-rated for the portion of the Performance Period elapsed
prior to the Change of Control, based on the actual achievement of the
Performance Goals during such portion of the Performance Period, adjusted in
such manner as the Committee shall determine in its sole discretion. In such
event, payment, if any, shall be made no later than 45 days following the Change
of Control. If the Participant ceases to be employed by, or provide service to,
the Employer for any reason before the Change of Control, no payment shall be
made with respect to any unvested PSUs.



5